Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 9, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*748Claimant was employed as a hairdresser and was paid on a commission basis. She resigned after realizing that, based on the total number of hours she worked, the commission she earned was less than the minimum wage. Claimant did not, however, discuss this concern with her employer prior to her resignation. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left her employment without good cause. It has previously been held that dissatisfaction with one’s wages does not constitute good cause for leaving one’s employment (see, Matter of Stoddard [Sweeney], 242 AD2d 817), particularly where, as here, the claimant fails to protect his or her employment by bringing the concern to the employer’s attention prior to resigning (see, Matter of Abrams [Sweeney], 240 AD2d 833). The record also supports the Board’s finding that claimant quit because of her inability to get along with a co-worker, a reason which has been found to be insufficient to establish good cause under the Labor Law (see, Matter of Elkan-Moore [Hudacs], 191 AD2d 914).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.